990 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re HILLSIDE ASSOCIATES, dba Emerald Hills ConvalescentHospital, Debtor.U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, Appellant,v.HILLSIDE ASSOCIATES, dba Emerald Hills ConvalescentHospital, Appellee.
No. 91-15611.
United States Court of Appeals, Ninth Circuit.
Argued May 15, 1992.Submission Deferred May 19, 1992.Resubmitted April 9, 1993.Decided April 13, 1993.

Before HUG, SKOPIL and RYMER, Circuit Judges.

ORDER

1
Pursuant to the settlement agreement of the parties, HUD's Motion to Dismiss Appellant's Appeal, filed April 2, 1993, is hereby granted, and this appeal is dismissed.


2
DISMISSED.